

117 HR 3740 IH: Handgun Licensing and Registration Act of 2021
U.S. House of Representatives
2021-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3740IN THE HOUSE OF REPRESENTATIVESJune 4, 2021Mrs. Watson Coleman (for herself, Mr. Pallone, Mr. Sires, Mr. Espaillat, Mr. Thompson of Mississippi, Ms. Norton, Ms. Adams, and Mr. Carson) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo provide for the mandatory licensing and registration of handguns, and for other purposes.1.Short titleThis Act may be cited as the Handgun Licensing and Registration Act of 2021.2.Federal handgun licensing and registration system to apply in any State that does not have a handgun licensing and registration system that meets certain requirements(a)In generalChapter 44 of title 18, United States Code, is amended by adding at the end the following:932.Licensing and registration of handguns(a)(1)The Attorney General of the United States shall establish a Federal system for the licensing and registration of all handguns owned, possessed, or controlled in the United States—(A)under which—(i)a person shall not be eligible to receive such a license if the person—(I)has not attained 21 years of age;(II)is not a citizen, national, or lawful permanent resident of the United States;(III)has not completed training in firearms safety;(IV)as part of the process for applying for such a license—(aa)has not submitted to a background investigation and criminal history check of the person; or(bb)has not submitted the fingerprints of the person and a recent photograph that clearly shows the face of the person; or(V)is prohibited by Federal law from possessing a firearm; and(ii)such a license shall expire not more than 5 years after issuance; and(B)which shall include a method for easily retrieving information sufficient to identify—(i)each resident of a State to which this subsection applies who owns, possesses, or controls a handgun; and(ii)the handgun.(2)It shall be unlawful for a person to own, possess, or control a handgun in a State to which this subsection applies unless the person—(A)is licensed to do so by the system established pursuant to paragraph (1); and(B)has registered the handgun with a Federal, State, or local law enforcement agency.(b)Subsection (a) shall not apply in a State if there is in effect a certification by the Attorney General of the United States that the State has in effect a system for the licensing and registration of handguns owned, possessed, or controlled in the State that—(1)meets the requirements of subsection (a)(1)(A);(2)includes a method for easily retrieving information sufficient to identify—(A)each resident of the State who owns, possesses, or controls a handgun in the State; and(B)the handgun; and(3)at a minimum, imposes criminal penalties on any person who—(A)owns, possesses, or controls a handgun in the State, and—(i)is not licensed by the State to possess a handgun; or(ii)has not registered the handgun with a Federal, State, or local law enforcement agency; or(B)transfers or receives handgun ammunition, unless the recipient—(i)is a licensed importer, licensed manufacturer, or licensed dealer; or(ii)before the receipt, has presented to the transferor—(I)a valid firearms purchaser identification card issued by the State to the recipient;(II)a valid copy of a handgun purchase permit issued by the State to the recipient; or(III)a valid permit to carry a handgun issued by the State to the recipient.(c)A certification under subsection (b) with respect to a State shall have no force or effect on or after the date the Attorney General finds, after an opportunity for a hearing on the record, that the State does not have in effect the system described in subsection (b).(d)The Attorney General shall prescribe such regulations as may be necessary to carry out this section..(b)PenaltiesSection 924(a) of such title is amended by adding at the end the following:(8)Whoever knowingly violates section 932(a)(2) shall be fined under this title, imprisoned, or both. The court shall not suspend a sentence of imprisonment imposed under this paragraph..(c)Clerical amendmentThe table of sections for such chapter is amended by adding at the end the following:932. Licensing and registration of handguns..(d)Effective dateThe amendments made by this section shall apply to conduct engaged in after the 2-year period that begins with the date of the enactment of this Act.3.Grants for State implementation of programs to license and register handguns(a)In generalThe Attorney General is authorized to award grants to States, units of local government, and Indian tribes to comply with the requirements under subsection (a) of section 932 of title 18, United States Code, or to implement a system described in subsection (b) of that section.(b)Program authorizedFrom the amounts appropriated to carry out this section, and not later than 90 days after such amounts are appropriated, the Attorney General shall award grants, on a competitive basis, to eligible applicants whose applications are approved under subsection (c) to assist such applicants in carrying out the activities described in subsection (a).(c)ApplicationTo be eligible to receive a grant under this Act, a State, unit of local government, or Indian tribe shall submit to the Attorney General an application at such time, in such manner, and containing such information as the Attorney General may require, including—(1)whether the applicant will use the grant to—(A)comply with the requirements under subsection (a) of section 932 of title 18, United States Code; or(B)implement a system described in subsection (b) of that section, including a description of the law that the applicant has enacted to require a license for any purchase of a handgun including a description of any other exemptions to such law; and(2)a description of the specific activities for which the applicant will use the grant.(d)Use of fundsA grantee under this Act shall use such grant to carry out the activities described in subsection (a).(e)AuditsThe Attorney General shall conduct an audit every 2 years of each applicant receiving a grant under this section, and may conduct such additional audits as the Attorney General determines necessary.(f)ReportThe Attorney General shall submit an annual report to Congress on the grant program under this section, which shall include information on the progress made in establishing the Federal system described in subsection (a) of section 932 of title 18, United States Code, and the progress made by States in establishing a system described in subsection (b) of such section.(g)Authorization of appropriationsThere is authorized to be appropriated such sums as may be necessary to carry out this Act.